NUMBER 13-15-00114-CV

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


   IN THE INTEREST OF J.R., S.R., R.R., S.R., AND T.R., CHILDREN


                  On appeal from the County Court at Law No. 5
                           of Nueces County, Texas.


                 ORDER EXTENDING TIME TO FILE BRIEF

  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                          Order Per Curiam

      This cause is before the Court on S.M.R.’s first motion for extension of time to file

his appellant’s brief in this termination case.1 This Court, having fully examined and

considered appellant’s motion, is of the opinion that, in the interest of justice, appellant’s

first motion for extension of time to file his brief should be granted with this order.

      Appeals in parental termination and child protection cases are governed by the



      1   S.M.R. is the father of J.R., S.R., R.R., S.T., and T.R.
rules of appellate procedure for accelerated appeals and include additional expedited

deadlines and procedures.      See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. (West, Westlaw through 2013 3d

C.S.). The intermediate appellate courts are directed to ensure "as far as reasonably

possible" that appeals are brought to final disposition within 180 days of the date the

notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). In accordance with the limited

time for consideration of these appeals, this Court requires strict adherence to the

briefing rules in appeals of parental termination cases, such as this appeal, and looks

with disfavor upon the delay caused by requests for extensions of time to file the brief.

See TEX. R. APP. P. 38.6; see also id. R. 28.4. Accordingly, it is the policy of this Court

to limit extensions of time to file a brief to one ten-day extension of time absent truly

extraordinary circumstances. Id. R. 38.6(d).

      Appellant’s first motion for extension of time to file its brief is hereby GRANTED,

and appellant is hereby ORDERED to file his appellate brief with this Court on or before

5:00 p.m. on April 20, 2015. Further motions for extension of time will not be favorably

entertained by this Court, absent truly extraordinary circumstances alleged and supported

by appropriate argument, authority, and any necessary evidence.



                                                                      PER CURIAM

Delivered and filed the
13th day of April, 2015.




                                            2